Per Curiam. This cause coming on to be heard on the motion of Respondent to dismiss the complaint. And the parties having stipulated to the entry of an award in the amount of $208.84 with respect to a portion of the claim. And the parties having further stipulated that the complaint be stricken with respect to the remainder of the claim, and that Respondent be granted 30 days thereafter in which to file an amended complaint with respect to that portion of the claim which has been stricken. And the Court being fully advised in the premises. It is hereby ordered that Claimant be, and hereby is, awarded the sum of $208.84 for the expenditures shown as items Numbers 4 and 5 in Exhibit A to the complaint herein. It is further ordered that the complaint be stricken with respect to items 1, 2 and 3 as shown on Exhibit A to the complaint, and that Claimant file a First Amended complaint with respect to the items stricken, within 30 days of the date of this order.